[Cite as In re Edgell, 2011-Ohio-5298.]


                                             Court of Claims of Ohio
                                                Victims of Crime Division
                                                                       The Ohio Judicial Center
                                                             65 South Front Street, Fourth Floor
                                                                          Columbus, OH 43215
                                                                  614.387.9860 or 1.800.824.8263
                                                                             www.cco.state.oh.us


IN RE: MILDRED K. EDGELL


MILDRED K. EDGELL

            Applicant


 Case No. V2010-50744

Commissioners:
Karl C. Kerschner, Presiding
Lloyd Pierre-Louis
Susan G. Sheridan

ORDER OF A THREE-COMMISSIONER PANEL


          {¶1}On November 3, 2009, the applicant filed a compensation application as
the result of an assault which occurred on September 25, 2009. The Attorney General
granted the applicant an award of reparations in the amount of $94.20.
          {¶2}On June 10, 2010, the applicant filed a supplemental compensation
application.     On July 16, 2010, the Attorney General issued a finding of fact and
decision based on the supplemental compensation application granting the applicant an
additional award in the amount of $84.07, which represented expenses incurred for
services provided by the M & M Fire Department. The applicant’s claim for additional
medical expenses was denied since these expenses were reimbursed by Aultra
Administrative Group, a readily available collateral source.    Finally, the applicant’s
claim for compensation for eyeglasses was denied since the police report indicated only
the applicant’s husband’s eyeglasses were damaged at the time of the criminal incident.
          {¶3}On July 20, 2010, the applicant submitted a request for reconsideration.
The applicant asserted that it was her eyeglasses that were damaged at the time of the
incident. On August 30, 2010, the Attorney General rendered a Final Decision finding
Case No. V2010-50744                       - 2 -                                ORDER


no reason to modify its initial decision. On September 8, 2010 the applicant filed a
notice of appeal from the August 30, 2010 Final Decision of the Attorney General.
Hence, a hearing was held before this panel of commissioners on December 1, 2010 at
10:40 A.M.
        {¶4}The applicant’s attorney Michael Falleur appeared at the hearing, while
Assistant Attorney General Matthew Karam represented the state of Ohio.
        {¶5}On November 29, 2010, the Attorney General filed a motion requesting the
claim be remanded for payment of the applicant’s eyeglass expense. The hearing
concerned that motion.
        {¶6}The Attorney General stated that based on new information received from
the applicant, she has proven by a preponderance of the evidence that her glasses
were damaged as the proximate cause of the criminally injurious conduct. The applicant
submitted evidence which indicated the dates when she originally purchased her eye
wear, and subsequently when she went to the opthamologist to receive a replacement
pair of glasses, and also a letter from her husband confirming that her glasses were
damaged at the time of the criminal conduct. The applicant expressed agreement with
the Attorney General’s position.     Both parties urged the granting of the Attorney
General’s motion. Whereupon, the hearing was concluded.
        {¶7}From review of the case file and with full and careful consideration given to
the statements made at the hearing and the agreement of the parties, we find the
Attorney General’s motion to remand is granted.
        IT IS THEREFORE ORDERED THAT
        {¶8}1) The Attorney General’s motion to remand is GRANTED;
        {¶9}2) The Attorney General’s decision of August 30, 2010 is REVERSED and
judgment is entered in favor of the applicant;
        {¶10}3) This claim is remanded to the Attorney General for calculation of the
allowable expenses sustained as the result of the damage to applicant’s eyeglasses;
Case No. V2010-50744                                              - 3 -                                   ORDER


             {¶11}4) This order is entered without prejudice to the applicant’s right to file a
supplemental compensation application, within five years of this order, pursuant to R.C.
2743.68;
             {¶12}5) Costs are assumed by the court of claims victims of crime fund.




                                                                      _______________________________________
                                                                      KARL C. KERSCHNER
                                                                      Presiding Commissioner



                                                                      _______________________________________
                                                                      LLOYD PIERRE-LOUIS
                                                                      Commissioner



                                                                      _______________________________________
                                                                      SUSAN G. SHERIDAN
                                                                      Commissioner

ID #I:\Victim Decisions to SC Reporter\Panel Decisions\2011\January 2011\V2010-50744 Edgell.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Morgan County Prosecuting Attorney and to:


Filed 1-21-11
Jr. Vol. 2277, Pgs. 172-174
Sent to S.C. Reporter 10-13-11